UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


VICTOR MORGAN and KIMBERLY              
MORGAN, parents of and as next
friends of BRADLEY MORGAN, a
minor,
               Plaintiffs-Appellants,
                 v.                               No. 02-1687
GREENBRIER COUNTY WEST VIRGINIA
BOARD OF EDUCATION and STEPHEN
BALDWIN, as Superintendent of
Schools for Greenbrier County,
              Defendants-Appellees.
                                        
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
               David A. Faber, Chief District Judge.
                         (CA-00-1211-5)

                      Argued: September 24, 2003

                      Decided: December 29, 2003

  Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion. Judge Williams wrote
a separate opinion concurring in part and dissenting in part.


                             COUNSEL

ARGUED: Silas Mason Preston, PRESTON & WEESE, L.C.,
Lewisburg, West Virginia, for Appellants. Jan L. Fox, STEPTOE &
JOHNSON, P.L.L.C., Charleston, West Virginia, for Appellees.
2           MORGAN v. GREENBRIER COUNTY WEST VIRGINIA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Victor and Kimberly Morgan, on behalf of their minor child Brad-
ley, who is dyslexic, commenced this action to review the decision of
a West Virginia hearing officer rejecting in part their complaint about
the Greenbrier County (West Virginia) Board of Education’s compli-
ance with the Individuals with Disabilities Education Act. The Mor-
gans contended that because an Individualized Education Program
("IEP") developed in May 2000 for Bradley’s 2000-2001 school year
was inappropriate under the Act, they were entitled to have Bradley
placed in an out-of-state private residential school and have the State
reimburse them their annual costs of $27,800. While the hearing offi-
cer agreed that the IEP for Bradley was inappropriate, she directed the
Morgans to follow an administrative process for developing a new
IEP before any out-of-state placement would be considered. The hear-
ing officer also concluded that the Morgans had failed to establish the
need at that time for out-of-state placement and also the reasonable-
ness of its cost.

  The district court granted summary judgment for Greenbrier
County, and, for the reasons that follow, we affirm.

                                   I

   During the 1999-2000 school year, Bradley was in the sixth grade
at Greenbrier County (West Virginia) Elementary School. Because
Bradley had previously been diagnosed as dyslexic, he received both
special education and regular education part time.

   On May 23, 2000, the Morgans and their son attended a meeting
scheduled to develop Bradley’s 2000-2001 IEP. The Morgans were
dissatisfied with the IEP developed, and, based both on Bradley’s past
lack of educational progress as well as the process followed in devel-
            MORGAN v. GREENBRIER COUNTY WEST VIRGINIA                   3
oping the IEP, they requested a due process hearing to review the
2000-2001 IEP. At the same time, the Morgans unilaterally enrolled
Bradley in a six-week summer course at the Oakland School in Vir-
ginia, a residential school that specializes in teaching dyslexic stu-
dents.

   The due process hearing was conducted before an impartial hearing
officer on July 27 and 28, 2000, in Lewisburg, West Virginia, and on
August 25, 2000, following the hearing, the hearing officer issued a
lengthy written decision that included detailed findings of fact and
conclusions of law. In her decision, the hearing officer agreed with
the Morgans that the IEP developed for Bradley for the 2000-2001
school year was not appropriate in that it was not reasonably calcu-
lated to provide Bradley with educational benefit. While the hearing
officer found "serious procedural deficiencies," she nonetheless con-
cluded that these deficiencies did not cause Bradley to lose "educa-
tional opportunity." The officer noted that because the Morgans
"elected to file a due process [hearing request] immediately, no IEP
committee meeting could be reconvened as [had been] offered by the
County." To remedy this short-circuiting of the process, the hearing
officer directed that the IEP committee meet as soon as possible, but
in any case within 15 days of its order, to prepare an appropriate IEP
for Bradley’s 2000-2001 school year. Moreover, the hearing officer
detailed the process that had to be followed. The hearing officer con-
cluded that only if the IEP committee concluded that Greenbrier
County schools could not, based on evaluations, provide Bradley with
an educational benefit in Greenbrier County, should the IEP commit-
tee consider residential placement as requested by the Morgans.

   With respect to the Morgans’ request that Bradley be placed forth-
with at an out-of-state residential school, the officer concluded that
such a placement was not justified, and to order such a placement
without pursuing a revised IEP would ignore the Act’s requirement
that, "to the greatest extent possible, children are to be educated in the
least restrictive environment." See 20 U.S.C. § 1412(a)(5)(A). In addi-
tion, the hearing officer pointed out that the Morgans failed to provide
any evidence "as to the reasonableness of the costs (approximately
$25,000 per year) of the parents’ proposed placement."

  Similarly, with respect to the Morgans’ request for unilateral place-
ment of Bradley at the Oakland School summer program, the officer
4           MORGAN v. GREENBRIER COUNTY WEST VIRGINIA
concluded that the Morgans had not presented sufficient evidence for
such a placement and for the reasonableness of its costs.

   Finally the hearing officer rejected Bradley’s claim for "compensa-
tory education." Noting that compensatory education is a remedy "oc-
casionally used when the County schools knew or should have known
that the student’s IEP was inappropriate and when the student was not
receiving more than de minimis educational benefit or when the
County schools acted in bad faith," the hearing officer found that
those circumstances had not been demonstrated in this case. The offi-
cer stated that the County’s conduct amounting to procedural defi-
ciencies did not "appear to be an act of deliberate indifference
towards the parents’ IDEA rights."

   The Morgans commenced this action under the IDEA, 20 U.S.C.
§ 415(i)(2)(A), to review the hearing officer’s decision (1) to refuse
to approve the placement of Bradley at the Oakland School for the
2000 summer session, the 2000-2001 school year, and such years
thereafter as necessary, and (2) to deny Bradley’s claim for reim-
bursement for expenses incurred in sending Bradley to the Oakland
School. On the motion of Greenbrier County, the district court
granted summary judgment to the County, essentially agreeing with
the hearing officer on the issues raised. From the district court’s judg-
ment, this appeal followed.

                                   II

   Under the Individuals with Disabilities Education Act ("IDEA"),
State eligibility for federal funding requires the State to insure that a
free appropriate public education is available to all disabled children
between ages 3 and 21 residing in the State. 20 U.S.C.
§ 1412(a)(1)(A). To provide a free appropriate public education to a
disabled student, a local educational agency must develop an appro-
priate "Individualized Education Program" ("IEP") tailored to the
individual student. Id. §§ 1412(a)(4), 1414(d); Bd. of Educ. of Hendr-
ick Hudson Central Sch. Dist. v. Rowley, 458 U.S. 176, 181-82
(1982). The IDEA provides parents the opportunity to participate in
the development of the IEP, 20 U.S.C. §§ 1414(d)(1)(B), (d)(3), and
provides them procedural safeguards, id. § 1415.
            MORGAN v. GREENBRIER COUNTY WEST VIRGINIA                 5
   The required procedural safeguards include the opportunity for par-
ents to present complaints with respect to the State’s provision of a
free appropriate public education or to the identification, evaluation,
or educational placement of their disabled child. 20 U.S.C.
§ 1415(b)(6). Parents may pursue their complaint further by request-
ing an "impartial due process hearing," which, in West Virginia, is
conducted by the State educational agency. Id. § 1415(f)-(g); W. Va.
Code St. R. § 126-16-8.1.11. "Any party aggrieved by the findings
and decision" made by the State educational agency is given the right
"to bring a civil action with respect to the complaint presented" to the
agency. Id. § 1415(i)(2)(A). In the judicial proceeding, the adminis-
trative findings of fact are considered "prima facie correct, and if a
review court fails to adhere to them, it is obliged to explain why."
MM ex rel. DM v. Sch. Dist. of Greenville County, 303 F.3d 523, 530-
31 (4th Cir. 2002). Stated differently, "the deference due the decision
of the underlying State administrative process requires that the party
challenging the administrative decision bear the burden of proof"
before the district court. Tice v. Botetourt County School Board, 908
F.2d 1200, 1206 n.5 (4th Cir. 1990) (citing Spielberg v. Henrico
County Public Schools, 853 F.2d 256, 258 n.2 (4th Cir. 1988)).

   In this case, the hearing officer concluded that Bradley’s 2000-
2001 IEP, developed for Bradley on May 23, 2000, was not appropri-
ate, and she directed the IEP committee to meet within 15 days to pre-
pare an appropriate one. She also specified the procedures that had to
be followed in the renewed effort. The hearing officer concluded that
only if the IEP committee concluded, after pursuing the specified pro-
cedures, that Bradley would not receive educational benefit within
county schools could the IEP committee consider an out-of-state
placement, as the Morgans requested. The Morgans have advanced no
reason why this ruling was not appropriate and why they should not
have completed the specified administrative process before commenc-
ing this action. Indeed, they were essentially vindicated in their claim
that the original IEP was inappropriate and that a new one should be
developed. Accordingly, we find no error by the district court’s affir-
mance of this ruling.

   With respect to the Morgans’ claims that Bradley should be placed
at an out-of-state residential school and that the State should reim-
burse the Morgans for the cost, we agree with the district court and
6            MORGAN v. GREENBRIER COUNTY WEST VIRGINIA
the hearing officer that the Morgans have essentially jumped the gun.
They have failed to demonstrate why only an out-of-state placement
was appropriate and why they should not be required to proceed with
the process ordered by the hearing officer. In addition, the Morgans
presented no evidence sufficient to justify their placement of Bradley
at an out-of-state residential school for the summer of 2000. Extended
school year services are not necessary to a free appropriate public
education under the IDEA unless "the benefits a disabled child gains
during a regular school year will be significantly jeopardized if he is
not provided with an educational program during the summer
months." MM ex rel. DM, 303 F.3d at 537-38. And with respect to
both the summer placement and the proposed permanent placement
at the Oakland School, the Morgans failed to present any evidence to
justify the reasonableness of the costs. Finding no error below, we
affirm.

   We must note, however, that our judgment is a narrow one, ruling
only on the limited issues placed before us by the Morgans’ com-
plaint. We do not have before us the issue of the appropriateness of
any IEP that was developed or any actions taken after the due process
hearing. Thus, we do not rule on whether, in the appropriate circum-
stances, the Morgans might not still be entitled to some reimburse-
ment or other relief.

    For the reasons given, the judgment of the district court is

                                                              AFFIRMED.

WILLIAMS, Circuit Judge, concurring in part and dissenting in part:

  Although I agree with my colleagues that VM1 has "essentially
jumped the gun" by failing to attend the second IEP meeting ordered
by the hearing officer, I write separately to explain why I believe that
VM must follow the process ordered by the hearing officer.2 I also
    1
     In order to protect the privacy of the minor child and his family, I
refer to the child as BM and the parents collectively as VM.
   2
     The majority styles its opinion as an affirmance of the district court’s
grant of summary judgment, but, when a plaintiff fails to exhaust admin-
             MORGAN v. GREENBRIER COUNTY WEST VIRGINIA                     7
write to state my disagreement with the majority’s treatment of the
district court’s decision regarding VM’s claim for compensatory edu-
cation. Additionally, because VM is likely to pursue reimbursement
for placing BM at the Oakland School in the future, I take this oppor-
tunity to note the proper legal standards under the IDEA to be consid-
ered when determining if a proposed parental placement is
appropriate.

   The IDEA requires that parties exhaust their administrative reme-
dies before filing suit. 20 U.S.C.A. § 1415(i)(2) (West 2000). At oral
argument, VM nonetheless argued that exhaustion should not be
required here because the objections made to the first IEP will likely
be repeated during any future IEP meeting. In a similar situation, the
Tenth Circuit explained that "nothing in the IDEA . . . states that a
plaintiff need not exhaust administrative remedies if his objection to
a second IEP is the same as his objection to his first IEP." Urban v.
Jefferson County Sch. Dist. R-1, 89 F.3d 720, 725 (10th Cir. 1996).
Likewise, even assuming VM’s objections to BM’s second IEP would
have been the same as the objections to the first — i.e., the IEP would
not recommend placement in the Oakland School — an exhaustion of
remedies is still required.3

  Because a child’s education is something near the heart of all par-
ents, a parent aggrieved by an adverse ruling in this context might

istrative remedies, the typical disposition is a dismissal of the action for
lack of subject matter jurisdiction. See MM ex rel. DM v. School Dist. of
Greenville County, 303 F.3d 523, 536 (4th Cir. 2002). Because summary
judgment is a ruling on the merits, affirming the district court’s grant of
summary judgment in this case may bar VM from relitigating his reim-
bursement claim in a later action. See generally Grausz v. Englander,
321 F.3d 467, 472 (4th Cir. 2003) (explaining that res judicata requires
a prior final decision on the merits). I believe the appropriate action, con-
sistent with the majority’s approach, is to dismiss this action for lack of
subject matter jurisdiction
   3
     Although it may seem inequitable to require a second IEP meeting
where a plaintiff argues that second meeting was ordered solely because
of the legal errors made by the hearing officer when determining if the
parental placement was proper, the IDEA does not provide an exception
to the exhaustion requirement for this circumstance.
8           MORGAN v. GREENBRIER COUNTY WEST VIRGINIA
find it difficult to understand the application of a rigid exhaustion
requirement when the result is a possible loss of further educational
opportunity. The IDEA, however, provides a panoply of procedural
safeguards and administrative remedies based on Congress’ belief that
courts should not "substitute their own notions of sound educational
policy for those of the school authorities which they review." Bd. of
Educ. v. Rowley, 458 U.S. 176, 206 (1983). Given this Congressional
intent, it would be improper to second-guess the school district’s deci-
sions before they are made. If this system seems burdensome, the
remedy lies in Congress, not the courts. Because VM "jumped the
gun," the administrative process was unable to run its course in this
case. I agree with the majority that VM should convene a second IEP
meeting with the school district, create a second IEP, and then, if the
concerns are not resolved, institute a civil action after that IEP is
reviewed at a due process hearing.

   As for VM’s compensatory education claim, VM has exhausted
administrative remedies. I thus dissent from my colleague’s failure to
address the district court’s disposition of this claim. Compensatory
education is "educational services ordered by the court to be provided
prospectively to compensate for a past deficient program." G ex rel.
RG v. Fort Bragg Dependent Schs., 343 F.3d 295, 308 (4th Cir.
2003). The hearing officer, in her final order, clearly stated that an
award of compensatory education was improper and, as shown by the
fact that the district court addressed the claim, VM’s complaint suffi-
ciently stated a request for compensatory education. Accordingly, VM
properly instituted a civil action on that claim. See 20 U.S.C.A.
1415(i)(2) (West 2000); Urban, 89 F.3d at 725 (reviewing a claim for
compensatory services, after holding that other IDEA claims had not
been exhausted).

   The district court granted summary judgment on that claim, stating
that "case law does not address the type of prospective relief being
sought in this case." (J.A. at 586.) Unfortunately, the district court did
not have the benefit of our opinion in G v. Fort Bragg, 343 F.3d at
309, at the time it issued its order. In G v. Fort Bragg, we held, in
accord with our sister circuits, that "the IDEA permits an award of
[compensatory education] in some circumstances." Id. Because the
district court believed that claims for compensatory education were
not cognizable under the IDEA, the district court did not examine the
             MORGAN v. GREENBRIER COUNTY WEST VIRGINIA                     9
merits of the claim, and I likewise refrain from doing so. I only note
that, because the hearing officer issued a final order categorically
denying compensatory education, VM properly exhausted the admin-
istrative remedies with respect to that claim. I would thus reverse the
district court’s grant of summary judgment on this claim and remand
the claim for further proceedings in light of G v. Fort Bragg.

   Finally, because VM is likely to pursue reimbursement for private
educational expenses in the future, and the majority opinion does not
foreclose such a possibility, I want to address two areas where the
legal standards to be applied in these circumstances differ from those
typically employed under the IDEA.4 Reimbursement of private edu-
cation expenses under IDEA is appropriate when the reviewing court
finds that: (1) the public school’s placement was not providing the
child with a free appropriate public education; and (2) the parents’
alternative placement was proper under IDEA. Sch. Comm. v. Dep’t
of Educ., 471 U.S. 359, 369-70 (1985).

   Congress passed the IDEA in order to give disabled and handi-
capped children access to public schools. See Sch. Comm., 471 U.S.
at 373. In Carter v. Florence County Sch. Dist. Four, 950 F.2d 156,
163 (4th Cir. 1991), aff’d on other grounds, 510 U.S. 7 (1993), how-
ever, we held that, despite the congressional intent to give disabled
children the ability to attend public school, the standard for determin-
ing the appropriateness of a parental placement in a private school is
not overly stringent. We explained "when a public school system has
defaulted on its obligations under the Act, a private school placement
is ‘proper under the Act’ if the education provided by the private
school is ‘reasonably calculated to enable the child to receive educa-
  4
    Specifically, at the due process hearing, the hearing officer cited to an
unpublished disposition dealing with residential care outside of school,
Board of Educ. v. Brett Y ex rel. Mark Y, 1998 WL 390553, 155 F.3d 557
(4th Cir. 1998), for the proposition that reimbursement was proper only
where the "educational benefits which can be provided through residen-
tial care are essential for that child to make any progress at all." (J.A. at
543.) The hearing officer also believed that the least restrictive environ-
ment test, 20 U.S.C.A. § 1412(5)(A) (West 2000), strictly applied to
parental placements. (J.A. at 544.)
10          MORGAN v. GREENBRIER COUNTY WEST VIRGINIA
tional benefits,’" Carter, 950 F.2d at 163 (quoting Rowley, 458 U.S.
at 207), a standard not applied by the hearing officer.5

   Additionally, in Carter, we expressed strong doubt as to whether
the least restrictive environment requirement of the IDEA, 20
U.S.C.A. § 1412(5)(A) (West 2000), applies to parental placements.
Carter, 950 F.2d at 160. We noted "the school district has presented
no evidence that the policy was meant to restrict parental options."
Id. (emphasis in original). Moreover, other circuits addressing the
issue have held that the least restrictive environment requirement does
not apply with the same force to parental placements as it does to
placements advocated by school districts. See M.S. ex rel. S.S. v. Bd.
of Educ., 231 F.3d 96, 105 (2d Cir. 2000) (stating that mainstreaming
"remains a consideration" but noting that parents "may not be subject
to the same mainstreaming requirements"); Cleveland Heights-
University Heights Sch. Dist. v. Boss, 144 F.3d 391, 399-400 (6th Cir.
1998) (failure to meet mainstreaming requirements does not bar reim-
bursement). As we have explained, "the Act’s preference for main-
streaming was aimed at preventing schools from segregating
handicapped students from the general student body." Carter, 950
F.2d at 160 (emphasis in original). Although we have not definitively
resolved the proper role of the mainstreaming requirement when con-
sidering parental placements, contrary to the hearing officer’s
approach,6 it is clear that requirement should not be applied in the
strictest sense.

   In sum, I concur in my colleague’s analysis of the reimbursement
claim, but I would have clarified that the appropriate disposition of
the claim is a dismissal for lack of subject matter jurisdiction.
  5
     Instead, the hearing officer applied the standard applicable when
determining whether services beyond the regular school day are appro-
priate under the IDEA. (J.A. at 543) (citing Board of Educ. v. Brett Y ex
rel. Mark Y, 1998 WL 390553, 155 F.3d 557 (4th Cir. 1998) (unpub-
lished) (holding reimbursement of extended school year services proper
where "educational benefits which can be provided through residential
care are essential for that child to make any progress at all").
   6
     The due process hearing officer strictly applied the least restrictive
environment test when reviewing VM’s request for reimbursement dur-
ing the hearing. (J.A. at 544.)
           MORGAN v. GREENBRIER COUNTY WEST VIRGINIA            11
Because VM did exhaust the administrative remedies with regard to
the claim for compensatory education, I would reverse the district
court’s grant of summary judgment on that claim and remand for fur-
ther proceedings.